United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                      January 8, 2007

                            FOR THE FIFTH CIRCUIT                Charles R. Fulbruge III
                            _____________________                        Clerk
                                 No. 06-50956
                            _____________________

UNITED STATES OF AMERICA
                     Plaintiff - Appellee
                      v.
JOSE LUIS CORTEZ-GERONIMO also known as, Jose Luis Cortes
                     Defendant - Appellant



                          ---------------------
          Appeal from the United States District Court for the
                    Western District of Texas, Austin
                          ---------------------

Before JOLLY, GARZA and DENNIS, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that the appellee’s unopposed motion to vacate

sentence of the district court is GRANTED.



      IT IS FURTHER ORDERED that the appellee’s unopposed motion

to   remand   case    to   the   United   States   District   Court    for   re-

sentencing is GRANTED.




      *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this order should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     IT   IS   FURTHER   ORDERED   that   the   appellee’s   alternative

unopposed motion to extend time to file it’s brief thirty days

after this court’s denial of the motion to vacate and remand is

DENIED AS MOOT.